internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-107740-00 cc psi b7 district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend a b c d e issue s whether under the circumstances described below the taxpayer has properly determined amounts to be treated as mine development_expenditures under sec_616 of the internal_revenue_code conclusion the taxpayer has not properly determined amounts to be treated as mine development_expenditures facts the taxpayer acquired the economic_interest in a disseminated deposit of a containing approximately c of a through further exploration and acquisition the taxpayer’s reserves were increased to d the taxpayer mines the deposit using an open pit with hydraulic shovels and trucks the equipment is capable of removing approximately b tons per year there is a barren zone above the ore body overburden which must be removed to reach the ore body there are also barren zones within the body interburden which also must be removed during mining to maximize efficient use of its equipment taxpayer tries to remove a fixed total quantity of material overburden interburden and ore each year however because of the configuration of the ore bodies and other factors the production of a is not uniform but fluctuates as much a sec_38 in the years in issue the pit is expanded incrementally using laybacks a layback is an incremental expansion of the pit both vertically and horizontally each layback consists of a series of many benches each bench in a layback can be several hundred feet wide while being mined and e feet in height each layback takes several years to develop to total depth initially almost all of the material removed in a layback is overburden typically by the second or third year of activity in a layback there will be interburden and ore removed as well as overburden for most laybacks by the fourth or fifth year practically all the material removed is interburden and ore during the years in issue operations occurred simultaneously in areas excavating almost entirely overburden and areas excavating almost entirely ore and interburden for example during the earliest year in issue a comparison of three active laybacks indicates that the taxpayer was removing mostly ore and no overburden on one layback while in a second of material removed was overburden in a third layback only overburden was removed the removal of both the overburden and the interburden involves similar activities and both types of waste must be removed in order to gain access to all parts of the ore body the removal of interburden differs from the removal of the overburden in that it is intimately associated with removal of ore in the day to day operation of the mine ore cannot be removed without also removing interburden whereas the removal of overburden serves to expand the pit limits and to gain access to ore that is scheduled to be mined in the future the timing of the removal of overburden is an engineering operational decision that is made after taking into consideration factors such as equipment and manpower availability future production requirements and the overall economic plan for the mine in order to determine how much if any of the waste removal costs should be classified as development the taxpayer has determined a ratio the numerator of which is the amount of waste that must be removed over the life of the mine and the denominator of which is the total ore to be removed if the ratio of waste to ore removed during the year exceeds the ratio for the life of the mine the removal cost of excess waste is classified as a development expenditure in the years in issue the taxpayer claimed no development_expenditures although the taxpayer and the district_director are not in agreement regarding the facts in this case the district_director has determined in light of all the facts and circumstances peculiar to the taxpayer’s operation that the removal of overburden in the years in question benefitted a substantial portion of the ore body and made such portion of ore accessible for future mining including the mining of layers below those being mined during the years in question the district_director has also determined that the removal of the interburden in these tax years was primarily related to the day to day removal of ore in the ordinary course of mining accordingly the district_director believes that the costs of removal of overburden are appropriately treated as mining_development_expenditures that are currently deductible under sec_616 of the code or at the election of the taxpayer deferred and deducted ratably under sec_616 the district_director also believes that the costs of removal of interburden are appropriately treated as costs of goods sold we understand that this request for technical_advice involves only the dispute as to the proper characterization of certain costs of removal of material that is considered waste as opposed to material that is considered to be ore law and analysis sec_616 of the code provides a deduction in computing taxable_income for all expenditures paid_or_incurred during the taxable_year for the development of a mine or other natural_deposit excluding oil_and_gas wells the deduction only applies to expenditures made after the existence of minerals in commercial quantities has been determined deductions under sec_616 do not include expenditures_for the acquisition or improvement of depreciable_property sec_1_616-1 of the income_tax regulations provides that development_expenditures are deductible under sec_616 whether incurred in the development or production_stage of a mine sec_616 of the code provides in part that a taxpayer may under regulations elect to defer the deduction provided in sec_616 such deduction to be made on a ratable basis as the units of minerals benefitted by the development_expenditures are produced and sold sec_1_616-2 provides that sec_616 is applicable to development_expenditures paid_or_incurred both in the development and producing_stage of the mine or other natural_deposit sec_1_616-2 provides that a mine or other natural_deposit will be considered to be in a producing_stage when the major portion of the mineral production is obtained from workings other than those opened for the purpose of development or when the principal activity of the mine or other natural_deposit is the production of developed ores or minerals rather than the development of additional ores or minerals for mining sec_1_616-2 provides for the computation of the amount of the deduction allowed under the election of sec_616 the amount of the deduction allowable during the taxable_year is an amount a which bears the same ratio to b the total deferred development_expenditures for a particular mine or other natural_deposit reduced by the amount of such expenditures deducted in prior taxable years as c the number of units of the ore or mineral benefitted by such expenditures sold during the taxable_year bears to d the number of units of ore or mineral benefitted by such expenditures remaining as of the taxable_year for the purposes of this proportion the number of units of ore or mineral remaining as of the taxable_year is the number of units of ore or mineral benefitted by the deferred development_expenditures remaining at the end of the year to be recovered from the mine or other natural_deposit including units benefitted by such expenditures recovered but not sold plus the number of units benefitted by such expenditures sold within the taxable_year the predecessor to sec_616 of the code was enacted by section a of the revenue act of act c 65_stat_452 prior to development expenses_incurred during a production_stage of a mine’s operation were allowed to be deducted ratably as the ores or minerals benefitted were produced and sold any such expenses_incurred after the discovery of minerals but during the preliminary development stage of operation were required to be capitalized and recovered only through deductions for depletion over the entire productive life of the mine except to the extent that those costs were offset by production of ore incidental to development sec_111 code sec dollar_figure m - neither the statute nor the regulations provided a definition of the term development but under the law as it existed prior to the courts had determined that a development expenditure was one made to attain an intended output of a mine while an expenditure made to maintain an output was a cost of production or operation see 127_f2d_49 6th cir and 229_f2d_638 6th cir we see significance in the fact that this formulation of the term development does not depend on the timing of the expenditure relative to the phases of mining exploration development and production in discussing the law prior to the legislative_history of sec_616 states after a mine reaches this production_stage continued expenditures must be made to extend tunnels galleries etc as the working face of the ore or other mineral recedes such expenditures are deductible currently unless extraordinary in scope in which case they are treated as prepaid expenses to be deducted ratably as the ore benefited by the expenditure is produced and sold report of the committee on finance revenue act of s rept 82d cong 1st sess we believe that this language reflects congress’ recognition that the activities of development and production were similar in that both involved the removal of waste material but that costs of waste removal associated with concurrent removal of ore as the working face of the ore recedes constituted ordinary operating_expenses we believe that congress understood that when a waste removal activity related to ore or minerals to be mined in the future the cost of that activity represented a premature payment of the costs to extract that mineral in the future such costs are extraordinary in the sense that they do not relate to the concurrent removal of ore as the working face of the mine recedes and as such their recovery was appropriately deferred under prior_law until such time as the ore was extracted and sold this interpretation is wholly consistent with the courts’ characterization of a development activity as one that relates to attaining a level of production in the future as contrasted with a production activity that maintains a current level of production the cited language in the finance committee’s report makes clear that under the law prior to the determination of whether a cost incurred in the production_stage was a development or a production cost required a benefit analysis that is an analysis of which specific_portion of the taxpayer’s ores or other minerals was benefitted by the activity giving rise to the cost if concurrently mined ore was benefitted the cost was a production cost recovered currently but if ore to be mined in the future was benefitted the cost was a prepaid one whose recovery was deferred congress considered the required capitalization of development costs to be a serious obstacle to expansion of the mining industry and intended to address the problem in a manner similar to the manner in which the same problem was addressed with respect to the oil_and_gas industry namely enacting the intangible_drilling_and_development_costs provision of sec_263 as a result in the act congress provided for the current deduction of all expenditures_for the development of mines provided only that they be incurred after the exploration phase and do not relate to the acquisition or improvement of depreciable_property the legislative_history further indicates that congress in what is now sec_616 intended that taxpayers could by election treat all development_expenditures under the rules that under prior_law were reserved for those development_expenditures incurred after a production_stage was reached the overall effect on the treatment of development costs of the act was to eliminate the recovery_of such costs through depletion deductions and to annually give taxpayers the flexibility to recover all development costs currently or ratably as the developed reserves were mined and sold the distinction in treatment of development_expenditures between the so-called development stage and the production_stage ceased to exist with the enactment of the act the supplemental report of the committee on finance revenue act of s rept part 82d cong 1st sess provides a concise statement of the effects of the act on the treatment of mining_development_expenditures during the development stage this new subsection is applicable to all expenditures of the taxpayer unless otherwise excluded herein however after the producing status is reached it is only those extra- ordinary expenditures which under existing law must be deferred and deducted ratably as the produced ores or minerals benefited thereby are sold which are affected by this subsection the determination of when a mine or deposit passes from one stage into another shall be made under existing law here congress clearly states what expenditures if incurred in a production_stage of the mine are considered to be extraordinary to the extent that those costs would be subject_to the treatment allowed under sec_616 they are the costs that under prior_law were required to be ratably deducted as the benefitted ore was mined and sold thus under the law subsequent to a determination of the relationship between a mining activity and the ore benefitted by that activity remains the basis for recognition of a mining development expense as opposed to an operating cost in addition by making reference to a determination regarding the development stage under existing law the final sentence of the above-cited material indicates that congress intended to change the treatment of development costs but did not intend to change the meaning of the term the legislative_history further indicates that congress intended that taxpayers could by election treat all development_expenditures regardless of whether incurred during a development or production_stage under the rules that under prior_law were reserved for those development_expenditures incurred after a production_stage was reached the overall effect on the treatment of development costs of the act was to eliminate the recovery_of such costs through depletion deductions and to annually give taxpayers the flexibility to recover all development costs currently or ratably as the developed reserves were mined and sold the distinction in treatment of development_expenditures between the so-called development stage and the production_stage ceased to exist with the enactment of the act congress preserved the prior_law treatment of development costs in the form of the election provided in what is now sec_616 of the code both in the statute and in the regulations sec_1 f implementing sec_616 the benefit analysis is retained in determining which expenditures are properly deferred under the election and when those costs are to be recovered following the enactment of the act both the internal_revenue_service and the courts have opined regarding the meaning of the term development see revrul_77_308 c b revrul_66_170 1966_1_cb_159 revrul_75_122 1975_1_cb_87 revrul_86_83 1986_1_cb_251 hughes v commissioner t c memo sante fe pacific railroad co v united_states 378_f2d_72 7th cir in each case the term development is understood to refer to the activities by which ores or minerals are made accessible to sustained mining central to this understanding of the term is the relationship between the activity and the portion of the ore that is made accessible taxpayer places great emphasis upon congress’ use of the word extraordinary in the above-cited language of the finance committee’s report arguing that use of such term indicates that only those expenditures that go far beyond the normal year to year costs of operating a mine be treated as development taxpayer suggests that development be limited to expenditures similar to the one-time expenditures incurred in a very major expansion of the production level of the mine as the discussion above indicates we find no support for interpreting the word extraordinary in the manner advocated by the taxpayer we believe that a cost or activity is not required to go far beyond the normal costs of operating a mine in order to constitute a development cost or activity we read the finance committee’s language to require that development activities be merely those extra activities that relate to ore or minerals to be mined in the future rather than to the activities related to maintaining the present level of production the taxpayer’s interpretation seemingly substitutes a requirement that an activity be extraordinary for the benefit analysis found in the statute and the contemporaneous regulations promulgated thereunder indeed given the fact that production and development comprise very similar activities differing only with respect to the exact ore benefitted no activity or associated cost would in all likelihood be considered extraordinary if that word was interpreted in the manner advocated by the taxpayer although to what extent an activity and its associated costs relate to particular portions of a body of ore or other mineral is a factual matter we believe that the law requires that an analysis of this relationship be made in order to properly identify those activities and costs that constitute development of a mine because the taxpayer identifies development activities by reference to a formula that does not take into account the relationship between each activity and the portion of the ore benefitted by that activity the taxpayer’s method is not a reasonable method for determining which expenditures are properly treated under sec_616 of the code because the method employed by the district_director takes into account an analysis of the ore benefitted by the taxpayer’s activity that method is consistent with the requirements under the law for identifying costs subject_to sec_616 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
